Citation Nr: 1023058	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a fungal disorder of 
the feet, claimed as athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.

In January 2010, the Board remanded the matter to the RO for 
the purpose of obtaining a VA examination.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The matter was returned to 
the Board in May 2010. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a present disability of a fungal 
disorder of the feet.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
fungal disorder of the feet have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.




The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated October 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA obtained the Veteran's service 
treatment records and Social Security Administration records.  
The Veteran has not identified any additional relevant 
records that VA failed to obtain.  

Lastly, in accordance with the Board's January 2010 remand 
order, a VA examination was conducted in March 2010 in which 
the examiner considered the Veteran's reported history of a 
fungal disorder of the feet, reviewed the claims file, and 
conducted an examination.  As this exam was accurate, 
descriptive, and based on the complete medical record, 
including the Veteran's lay assertions, VA has fulfilled any 
duty to provide a thorough and contemporaneous medical 
examination.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Dalton v. Nicholson, 21 Vet. App. 
23 (2007). 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.




II.  Service Connection

The Veteran contends that he is entitled to service 
connection for a fungal disorder of the feet.  In his August 
2007 claim, he asserted that he was treated for athlete's 
foot in service, and continued to be treated for athlete's 
foot at the time that he filed the claim.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  
Furthermore, when the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence is against a finding of 
service connection because a current a fungal disorder of the 
feet has not been shown.  There is no record of treatment for 
a skin or foot disorder in the claims folder.  Furthermore, 
in January 2010, the VA examiner noted that the Veteran 
reported having athlete's foot for a number of years, ending 
when he began treating it with Epsom salt soaks about ten 
years prior.  The examiner conducted a physical examination 
and found no evidence of fungal skin disease between the toes 
or on the soles of the foot or fungal nail disease on either 
foot.  Therefore, the examiner found that there was no 
evidence of fungal nail or skin disease of either foot, and, 
furthermore, that the Veteran has been asymptomatic for 
approximately 10 years.  

The examiner did find that the Veteran had decreased 
sensation to pinpricks suggestive of mild neuropathy, but 
this was determined to be related to the Veteran's diabetes 
mellitus and not caused by any prior history of fungal 
disease. 

In considering the Veteran's contentions that he suffered 
from athlete's foot at separation from service, it is 
recognized that he is competent to report symptoms that he 
came to know through the use of his senses.  McCartt v. West, 
12 Vet. App. 164, 167 (1999); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, in order for a claim for service 
connection to be sustained, there must be competent evidence 
showing the existence of a current disability.  Shedden, 381 
F.3d at 1166-67.  Here, the medical evidence of record is 
negative for a present fungal disability.  The January 2010 
VA examiner found that there was no evidence of fungal nail 
or skin disease of either foot.  When the Veteran initially 
submitted his claim in August 2007, he stated that he 
currently had athlete's foot.  However, on examination in 
January 2010 he disclaimed the presence of any symptoms for 
the past 10 years.  Thus, a fungal disability of the feet has 
not been shown at any time during the pendency of the claim.  
See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); 
see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(the Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  The competent lay and 
medical evidence fails to demonstrate a current disability of 
a fungal disorder of the feet.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  For these reasons, the elements for service 
connection for a fungal disorder of the feet have not been 
met, and this claim must be denied. 


ORDER

Service connection for a fungal skin disorder of the feet is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


